Citation Nr: 9914918	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

The veteran's son


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from January to 
July 1944.  He died in February 1994.  The appellant is his 
widow.

This matter comes to the Board of Veterans Appeals (Board) 
from an October 1994 rating decision of the Regional Office 
(RO) which denied the appellant's claim for service 
connection for the cause of the veteran's death.  When this 
case was previously before the Board in March 1998, it was 
remanded for additional development of the record.  As the 
requested development has been accomplished, the case is 
returned to the Board for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. During the veteran's lifetime, service connection was in 
effect for common peroneal nerve injury, left, for which a 
40 percent evaluation was assigned.

3. The veteran died in February 1994 due to chronic 
obstructive pulmonary disease and cardiovascular disease.

4. Chronic obstructive pulmonary disease and a heart 
disability were initially demonstrated many years after 
service, and are unrelated to service.
5. The veteran's service-connected disability of the left leg 
was not a factor in his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310, 5107(a) (West 1991); 38 C.F.R. §§ 3.310, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the medical evidence and some 
of the appellant's statements concerning the cause of the 
veteran's death are sufficient to conclude that her claim is 
well grounded.  No further development is required in order 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Factual background

Following a Department of Veterans Affairs (VA) orthopedic 
and neurological examination in September 1953, the diagnoses 
included pulmonary tuberculosis, chronic, moderately 
advanced, potentially unstable. 

In June 1972, the VA reviewed an outside X-ray film is of the 
ankle.  It was concluded that the findings were consistent 
with an old fracture, "right" ankle and that beginning 
osteomyelitis should be strongly considered.  

The veteran was afforded a VA examination in January 1973.  
An X-ray study of the left ankle and foot revealed no 
definite evidence of osteomyelitis.  The diagnosis was 
osteomyelitis, not found.  

The veteran was admitted to a private facility in December 
1993.  He complained of hemoptysis.  The pertinent diagnoses 
included pulmonary tuberculosis, moderately advanced, 
activity undetermined; chronic obstructive pulmonary disease 
secondary to pulmonary emphysema; and hypertensive 
arteriosclerotic cardiovascular disease.  

Private medical records show that the veteran was treated in 
January 1994 for a productive cough.  He was admitted to a 
hospital that month for complaints of shortness of breath.  
It was reported that he experienced shortness of breath three 
days prior to admission.  An examination revealed easy 
fatigability.  The final diagnoses were chronic obstructive 
pulmonary disease, hypertension and pulmonary tuberculosis.   

A field examination report dated in September 1994 has been 
associated with the claims folder.  During the course of the 
investigation, two death certificates were obtained.  One 
certificate reflects that the veteran died of 
cardiorespiratory arrest with the antecedent cause of sepsis, 
probably secondary to infected gunshot wound of the left leg.  
The other death certificate, signed by the same physician, 
reflects an immediate cause of death as cardiorespiratory 
arrest, with an antecedent cause of death as cardiovascular 
disease and the underlying cause of death was chronic 
obstructive pulmonary disease.   

The field examiner contacted the physician who signed both 
death certificates.  Both death certificates were shown to 
the physician and he acknowledged his signature on them.  He 
commented that he did not attend the deceased and he 
acknowledged his handwriting on the first death certificate 
summarized above.  However, he denied the handwriting which 
appeared on the death certificate which indicated that sepsis 
was the antecedent cause of death.  The physician stated that 
two persons might have approached him concerning his 
signature.  

A clerk at the municipal civil registrar was also contacted 
during the course of the field investigation and stated that 
he recalled that there was another death certificate 
submitted by the veteran's next of kin.  He added that the 
initial certificate had not been pulled out.  He further 
explained to the field examiner that they were informed by 
the veteran's next of kin that the first or initial death 
certificate submitted was erroneous.  

In addition, the appellant was deposed.  She related that the 
veteran had died at his home.  She noted that he had been 
hospitalized in January 1994 for difficulty breathing, pain 
and swollen feet.  She related that the physician who signed 
the death certificate had not attended the veteran and that 
the finding was based on what the veteran's family told him 
concerning the veteran's medical history.   

In a statement dated in July 1995, Dr. Sicat-de Rama related 
that the veteran had been visited at home four days prior to 
his death.  He reportedly had refused intake of food.  When 
seen, the veteran was emaciated, bedridden, coherent and 
hypothermic, and complained of difficulty breathing and loss 
of appetite and sleep.  He also complained of severe pain and 
edema of the left foot, and fluids oozed whenever it was 
pressed down.  He was advised to seek hospitalization but 
refused.  It was reported that the veteran was managed at 
home and visited daily until he died.  

Another private physician reported in an August 1996 
statement that he had treated the veteran in September 1993 
for a productive cough.   

In a statement dated in November 1996, Dr. Sicat-de Rama 
indicated when she saw the veteran, he was dehydrated, toxic 
though conscious, and anorexic with swollen extremities (left 
foot).  He was also found to be dyspneic and pale.  Serous 
fluid was seen oozing from the swollen left foot which had 
been the site of a bullet wound inflicted in service.  The 
wound had been well on and off.  

In a statement dated in September 1996, a VA physician 
concluded that the veteran's death was not related to his 
service connected common peroneal nerve injury.  An attached 
memorandum from the VA chief medical officer indicated that 
the medical opinion was that of the attending physician.  In 
January 1997, the VA physician commented that inasmuch as the 
wound had healed before, he was not sure whether it might 
recur causing overwhelming infection.  

In a statement received in June 1998, Dr. Sicat-de Rama 
related that no records could be provided regarding the 
veteran's previous treatment.  She only saw him in his house 
four days prior to his death in order that he might be given 
palliative treatment.  When seen, the veteran appeared toxic, 
with complaints of dyspnea and pain and edema on the left 
foot with fluid oozing whenever it was pressed down.  He 
refused the intake of food and thus intravenous fluids were 
administered.  The medical history was obtained from family 
members and revealed that the veteran was in and out of a 
private facility due to a gunshot wound of the left foot 
sustained in service.  It was also learned that he had been 
seen by other physicians for treatment of the left foot.  
From the history and the condition of the veteran's foot as 
she saw it, the physician commented that it was presumed that 
the veteran might have chronic osteomyelitis.  This was 
aggravated by bedsores from his having been bedridden for the 
previous six months causing septicemia and probable 
hypostatic pneumonia which ultimately led to his death.

Another field examination report dated in October 1998 has 
been associated with the claims folder.  The attending 
physician, Dr. Sicat-de Rama was contacted and admitted to 
having treated the veteran two or three times.  She related 
that the veteran had been brought to her clinic by relatives 
and that follow-up treatment was done at his residence.  She 
alleged that one of the veteran's feet was swollen and that 
there were fluids coming out of the swollen foot.  She 
admitted, however, that she did not observe any wounds or 
cuts or breaks in the skin of the veteran during the 
examination.  She also acknowledged that she did not take a 
sample of the fluid and admitted that she did not keep any 
records of the veteran's treatment.  She related that a blood 
pressure monitor and another piece of equipment were the only 
apparatus used in treating the veteran.  She further 
mentioned that she suspected that the veteran died due to 
hypostatic that pneumonia.

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In support of her claim, the appellant relies primarily on a 
certificate of death and various statements made by a 
physician who treated the veteran shortly before his death.  
The Board acknowledges that there are two death certificates, 
and that one indicates that the veteran's death was due to 
sepsis as a result of an infected wound of the left leg.  It 
is significant to point out, however, that another death 
certificate reveals that the veteran died of cardiovascular 
disease due to chronic obstructive pulmonary disease.  In 
light of the fact that the physician who signed each of these 
certificates specifically disavowed the writing on the first 
certificate mentioned tends to support the conclusion that 
the death certificate attributing the veteran's death to 
sepsis from a wound infection was erroneous.  

The Board also notes that the physician who treated the 
veteran in the days prior to his death has made a number of 
statements suggesting that the veteran's death was due to 
sepsis.  She reported that fluids were oozing from the foot.  
However, the Board points out that she merely presumed that 
he had osteomyelitis and did not conduct any tests.  It must 
also be noted that while she claimed that the veteran's foot 
was swollen and that there were fluids coming from the foot, 
she did not maintain any records.  Moreover, she acknowledged 
when interviewed by a VA field examiner that she did not see 
any wounds, cuts or breaks in the skin during that 
examination.  The Board points out that she relied on a 
history provided by family members, and this history was not 
accurate.  In this regard, while the physician indicated that 
he had been treated for his service-connected left foot 
condition, the medical records of the treatment the veteran 
received when hospitalized in December 1993 and January 1994 
reflect treatment for respiratory symptoms.  Finally, the 
Board notes that the physician indicated that she suspected 
that the veteran died of hypostatic pneumonia.  

Clearly, this latter concession undercuts the attending 
physician's opinion regarding the cause of the veteran's 
death.  In addition, it is noted that a VA physician 
commented that the veteran's death was not related to his 
service-connected foot injury.  In a subsequent statement, 
the VA examiner noted that the wound had previously healed.  

The Court has addressed the question of the weight to be 
accorded to medical opinions of the claimant's treating 
physician.  In Guerrieri v. Brown, 4 Vet. App. 467 (1993), 
the Court specifically declined to adopt the "treating 
physician" rule.  In Schisler v. Heckler, 787 F.2d. 76, 81 
(2nd Cir. 1986), the United States Court of Appeals for the 
Second Circuit promulgated the rule as follows:

[The] treating source's opinion on the 
subject of medical disability, i.e., 
diagnosis and nature and degree of 
impairment, is (i) binding on the 
factfinder unless contradicted by 
substantial evidence; and (ii) entitled 
to some extra weight, ...although 
resolution of genuine conflicts between 
the opinion of the physician, with its 
extra weight, and any substantial 
evidence to the contrary remains the 
responsibility of the fact-finder.

The rule was adopted for the Social Security system to 
resolve conflicting medical evidence.  However, in refusing 
to invoke the rule for the VA adjudication system, the Court 
held that the Board "must articulate the reasons or bases for 
accepting or rejecting the medical opinions of treating 
physicians and  psychologists for the weight it ascribes to 
the evidence.  Guerrieri, at 472.  In this case, the 
unequivocal opinion of the VA physician is of greater 
probative value than the contradictory statements of the 
veteran's private physician.  The Board concludes, 
accordingly, that the weight of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

